DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Application
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/17/2020 has been entered.
The remarks and amendments filed on 09/17/2020 are acknowledged. Claims 1-6 and 9-12 are pending, claims 9-12 are withdrawn.

Response to arguments
Withdrawn Rejections
Receipt and consideration of Applicants' amended claim set and remarks filed on 09/17/2020 is acknowledged. Rejections and objections not reiterated from previous office actions are hereby withdrawn. The following rejections or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 
Applicants argue: “It is settled law that claimed effectiveness or efficacy limitations are not mere "intended results," and to the contrary, can provide patentable distinctions and overcome an obviousness assertion. Allergan Sales, LLC v. Sandoz, Inc., 717 Fed.Appx. 991 (2017). The Federal Circuit explained that when a claimed effects is not found in the prior art, it can provide a non-obvious distinction, even when a composition itself may be known. The same principle applies here. This particular limitation of greater than 2% of the nanoparticles in a sample contributing to an MPI signal was not disclosed by any prior art reference in the record. To the contrary, the prior art shows conventional agents and methods are not monodisperse or magnetic enough, such that "only less than 2% of the iron oxide nanoparticles actually contribute to the generated MPI signal." See, e.g., specification page 4. The claimed limitations are also not inherent in the prior methods or compositions - indeed, none of the cited references teach each and every element of the claimed subject matter and consequently, the rejections necessarily rely on a combination of references guided by using only Applicants' disclosure as a roadmap. Applicants claim specific methods in which greater than 2% of the nanoparticles in a sample contributing to the MPI signal, which results from forming a silica shell on the nanoparticle such that a resulting iron oxide/silica core/shell nanoparticles includes primarily magnetite and has a size of between 15 and 35 nm, coating the nanoparticle with a polyalkylene glycol, and developing monodisperse and highly magnetic iron oxide nanoparticles, greater than 2% of the iron oxide nanoparticles contributing to a magnetic particle imaging signal.”
In response to these arguments, the newly applied art now does indeed teach each and every element of the claimed subject matter including the particles being primarily magnetite, made in the same way as claimed, and all being magnetic having been purified out using a magnet and thus all capable of providing a magnetic effect in magnetic particle imaging. Further it is noted that contrary to the assertion above: “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977). Given that the particles are, the same materials claimed and made by the same methods the claims do not appear to be non-obvious in view of the newly applied art.
Applicants argue: “Moreover, X-ray powder diffraction (XRD) data in FIG 5A and B reveal that the as- synthesized 35 nm iron oxide nanoparticles are primarily magnetite (Fe304), with the first, second, and third strongest peaks at 35.50, 62.6, and 21.50, respectively. The cited references do not teach the limitations of nanoparticles that are capable of greater than 2% of the nanoparticles in a sample contributing to the MPI signal and in fact, greater than 90%, the iron oxide nanoparticles being primarily magnetite (Fe304).”
In response to this argument, the newly provided art teaches particles that are primarily magnetite and that are purified out using a magnet indicating all the particles are magnetic and thus capable of providing a magnetic signal in magnetic particle imaging. Given this, these arguments are not found persuasive.

New Grounds of Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Salas, G., et al., (J. Mater. Chem., 2012) in view of Jana, N.R., et al., (Chem. Mater., 2007).
Salas teaches methods of making iron oxide nanoparticles by decomposing iron oleate complexes by mixing the iron-oleate with octadecene; adding further oleic acid; and boiling the composition at 315 C for 60 minutes to form iron oxide nanoparticles 9-22 nm in size with the larger particles being composed mostly of magnetite; and purifying out the magnetic particles using a magnet, reading on instant claims 1-2, 5-6, and 8. (See page 21067 paragraph 7 through page 21068, paragraph ; and page 20169, paragraph 2.) Regarding the percentage of particles capable of providing signal during magnetic particles imaging, all of the particles purified via magnet would necessarily be magnetic and depending on the system, settings, and sensitivity used would necessarily be capable of providing a magnetic signal being magnetic particles and thus read on the ability to provide greater than 2% of the particles contributing to the signal.
Salas does not provide for methods of coating the particles in a silica shell.
Jana teaches methods of coating iron oxide nanoparticles with silica and polyethylene glycol to form 10-30 nm in size water-soluble, buffer-stable particles that allow for further functionalization and colloidal stability. (See abstract, page 5076 paragraphs 3-6, page 5077, paragraph 8, and page 5080 paragraphs 2-5.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the methods of making iron oxide particles taught by Salas with the further methods of Jana in order to provide for the formation of a silica and peg shell on those particles. One of ordinary skill in the art would have been motivated to make this combination in order to further protect and functionalize the particles with amines/thiols/and further chemical and biological species and improve the colloidal stability of the particles as taught by Jana. One of ordinary skill in the art would have had a predictable expectation of success in making this combination since Jana teaches taking iron oxide particles such as those found in Salas and purifying and coating them with silanes and then polyethylene glycols that provide the advantages as set forth above.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Salas, G., et al., (J. Mater. Chem., 2012) in further view of [Burdinski et al. U.S. Patent Application Publication 2013/0089740 or in the alternative Hainfeld, J.F., U.S. Patent Application Publication 2008/0089836] and Jana, N.R., et al., (Chem. Mater., 2007).
Salas teaches methods of making iron oxide nanoparticles by decomposing iron oleate complexes by mixing the iron-oleate with octadecene; adding further oleic acid; and boiling the composition at 315 C for 60 minutes to form iron oxide nanoparticles 9-22 nm in size with the larger particles being composed mostly of magnetite; and purifying out the magnetic particles using a magnet, reading on instant claims 1-2, 5-6, and 8. (See page 21067 paragraph 7 through page 21068, paragraph ; and page 20169, paragraph 2.) Regarding the percentage of particles capable of providing signal during magnetic particles imaging, all of the particles purified via magnet would necessarily be magnetic and depending on the system, settings, and sensitivity used would necessarily be capable of providing a magnetic signal being magnetic particles and thus read on the ability to provide greater than 2% of the particles contributing to the signal.
	Salas does not teach using the acid nonadecanoic acid for forming the iron oxide nanoparticles. 
	Burdinski teaches methods of making iron oxide nanoparticles by heating and decomposing iron-oleate in icosane. Burdinski teaches that the iron acid complexes can be those of formula 1 such as a fatty acid like oleic acid, stearic acid, linoleic acid, or fatty acids with a chain of more than 10. (See paragraphs 0039-0042 and 0138.) 
	Hainfeld teaches saturated fatty acids used for coating iron oxide nanoparticles such as nonadecanoic acid, stearic acid, oleic acid. (See paragraph 0191-0192 and 0326-0327.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to substitute one art recognized fatty acid surfactant used for coating of iron and forming iron oxide complexes in the formation of iron oxide nanoparticles such as oleic or stearic acid for another art recognized alternative fatty acid surfactant used for coating of iron and forming iron oxide complexes taught by Salas such as nonadecanoic or >C10 fatty acids taught by [Burdinski or Hainfeld]. This is merely the substitution of one art recognized iron binding fatty acid surfactant used for another known in the art at the time of the invention. 
Salas and [Burdinski or Hainfeld] do not provide for methods of coating the particles in a silica shell.
Jana teaches methods of coating iron oxide nanoparticles with silica and polyethylene glycol to form 10-30 nm in size water-soluble, buffer-stable particles that allow for further functionalization and colloidal stability. (See abstract, page 5076 paragraphs 3-6, page 5077, paragraph 8, and page 5080 paragraphs 2-5.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the methods of making iron oxide particles taught by Salas and [Burdinski or Hainfeld] with the further methods of Jana in order to provide for the formation of a silica and peg shell on those particles. One of ordinary skill in the art would have been motivated to make this combination in order to further protect and functionalize the particles with amines/thiols/and further chemical and biological species and improve the colloidal stability of the particles as taught by Jana. One of ordinary skill in the art would have had a predictable expectation of success in making this combination Jana teaches taking iron oxide particles such as those found in Salas and [Burdinski or Hainfeld] and purifying and coating them with silanes and then polyethylene glycols.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Salas, G., et al., (J. Mater. Chem., 2012) in further view of [Burdinski et al. U.S. Patent Application Publication 2013/0089740 or in the alternative Hainfeld, J.F., U.S. Patent Application Publication 2008/0089836] and Jana, N.R., et al., (Chem. Mater., 2007) and Rowe, U.S. 2014/0346389.
Salas teaches methods of making iron oxide nanoparticles by decomposing iron oleate complexes by mixing the iron-oleate with octadecene; adding further oleic acid; and boiling the composition at 315 C for 60 minutes to form iron oxide nanoparticles 9-22 nm in size with the larger particles being composed mostly of magnetite; and purifying out the magnetic particles using a magnet, reading on instant claims 1-2, 5-6, and 8. (See page 21067 paragraph 7 through page 21068, paragraph ; and page 20169, paragraph 2.) Regarding the percentage of particles capable of providing signal during magnetic particles imaging, all of the particles purified via magnet would necessarily be magnetic and depending on the system, settings, and sensitivity used would necessarily be capable of providing a magnetic signal being magnetic particles and thus read on the ability to provide greater than 2% of the particles contributing to the signal.
	Salas does not teach using the acid nonadecanoic acid for forming the iron oxide nanoparticles. 
	Burdinski teaches methods of making iron oxide nanoparticles by heating and decomposing iron-oleate in icosane. Burdinski teaches that the iron acid complexes can be those of formula 1 such as a fatty acid like oleic acid, stearic acid, linoleic acid, or fatty acids with a chain of more than 10. (See paragraphs 0039-0042 and 0138.) 
	Hainfeld teaches saturated fatty acids used for coating iron oxide nanoparticles such as nonadecanoic acid, stearic acid, oleic acid. (See paragraph 0191-0192 and 0326-0327.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to substitute one art recognized fatty acid surfactant used for coating of iron and forming iron oxide complexes in the formation of iron oxide nanoparticles such as oleic or stearic acid for another art recognized alternative fatty acid surfactant used for coating of iron and forming iron oxide complexes taught by Salas such as nonadecanoic or >C10 fatty acids taught by [Burdinski or Hainfeld]. This is merely the substitution of one art recognized iron binding fatty acid surfactant used for another known in the art at the time of the invention. 
Salas and [Burdinski or Hainfeld] do not provide for methods of coating the particles in a silica shell.
Jana teaches methods of coating iron oxide nanoparticles with silica and polyethylene glycol to form 10-30 nm in size water-soluble, buffer-stable particles that allow for further functionalization and colloidal stability. (See abstract, page 5076 paragraphs 3-6, page 5077, paragraph 8, and page 5080 paragraphs 2-5.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the methods of making iron oxide particles taught by Salas and [Burdinski or Hainfeld] with the further methods of Jana in order to provide for the formation of a silica and peg shell on those particles. One of ordinary skill in the art would have been motivated to make this combination in order to further protect and functionalize the particles with amines/thiols/and further chemical and biological species and improve the colloidal stability of the particles as taught by Jana. One of ordinary skill in the art would have had a predictable expectation of success in making this combination Jana teaches taking iron oxide particles such as those found in Salas and [Burdinski or Hainfeld] and purifying and coating them with silanes and then polyethylene glycols.
Salas, [Burdinski or Hainfeld], and Jana do not teach that a size range near 25 nm in size for core magnetite particles in silica coated iron oxide (magnetite) particles provides for an increased signal resulting in superparamagnetism in this size regime resulting in greater signal from such particles.
Rowe teaches that for silica coated iron oxide nanoparticles the particles are only superparamagnetic when the grain size for the magnetic iron oxide core is near or below the magnetic domain size which is 25 nm for magnetite or else it will become ferromagnetic and express magnetic hysteresis. (See paragraph 0063.)
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to further modify the methods of making iron oxide particles taught by Salas, [Burdinski or Hainfeld]; and Jana with the further teachings of Rowe to make the particles at or near the 25 nm size regime in order to provide superparamagnetic iron oxide particle with little signal loss due to hysteresis from the particles to allow for improved signals and imaging from all of the particles present. One of ordinary skill in the art at the time of the invention would have had a predictable expectation of success in making this combination as all of the art is directed to silica coated iron oxide particles with iron oxide cores having sizes near 25 nm and Rowe provides that making particles at or near this size range improves their signal due to them being in a superparamagnetic size regime.

Conclusion
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE RIDER whose telephone number is (571)270-1337.  The examiner can normally be reached on M-F 11-12 and 1-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANCE W RIDER/Examiner, Art Unit 1618